     WILLIAM S. PITMAN (SBN 131253)
1    (E-mail: william_pitman@sbcglobal.net)
     Attorney at Law
2    One Wilshire Building
3    624 S. Grand Ave., 22nd Floor
     Los Angeles, California 90017
4    Telephone (213) 629-0272
     Facsimile (213) 629-0208
5
     Attorney for Defendant
6    BRYAN LEMONS
7
8                           UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11
      UNITED STATES OF AMERICA,                )     NO. 1:17-cr-00188-LJO-SKO
12                                             )
                         Plaintiff,            )     STIPULATION TO MODIFY
13                                             )     CONDITIONS OF BAIL
                   v.                          )
14                                             )
      BRYAN LEMONS,                            )
15                                             )
                         Defendant.            )
16                                             )
17
      Plaintiff, United States of America, by and through its counsel of record, Assistant
18
     United States Attorney Grant Rabenn and defendant BRYAN LEMONS, by and
19
     through his attorney of record, William S. Pitman, hereby agree and stipulate as
20
     follows:
21
      That the condition of defendant’s release that he submit to drug and alcohol
22
     testing be stricken. All other pretrial release conditions are to remain the same.
23
      The supervising United States Pretrial Services offices do not object to these
24
     modifications.
25
     ///
26
     ///
27
                                               2
28
1                                 Respectfully submitted,
2
     DATED: July 15, 2019               By              /s/ William S. Pitman
3                                      WILLIAM S. PITMAN
4                                      Attorney for Bryan Lemons
5
6    DATED: July 15, 2019               By               /s/ Grant Rabenn
7                                            GRANT RABENN, AUSA
                                       Attorney for United States of America
8
9
10                                      ORDER
11
12            Upon stipulation of the parties to modify the conditions of pretrial release for
13   defendant BRYAN LEMONS and upon finding good cause, it is hereby ORDERED
14   that:
15            Defendant Bryan Lemons conditions of pretrial release is modified as follows:
16            That the condition of defendant’s release that he submit to drug and
17   alcohol testing is hereby stricken. All other pretrial release conditions shall
18   remain the same.
19
     IT IS SO ORDERED.
20
21   Dated:       July 17, 2019                                   /s/   Sheila K. Oberto
22   .
                                                   UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
                                                   3
28
